Name: Commission Regulation (EC) No 1527/2001 of 26 July 2001 amending Regulation (EC) No 825/2001 laying down special measures derogating from Regulation (EC) No 800/1999 and Regulation (EC) No 1520/2000 as regards products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1527Commission Regulation (EC) No 1527/2001 of 26 July 2001 amending Regulation (EC) No 825/2001 laying down special measures derogating from Regulation (EC) No 800/1999 and Regulation (EC) No 1520/2000 as regards products exported in the form of goods not covered by Annex I to the Treaty Official Journal L 202 , 27/07/2001 P. 0008 - 0008Commission Regulation (EC) No 1527/2001of 26 July 2001amending Regulation (EC) No 825/2001 laying down special measures derogating from Regulation (EC) No 800/1999 and Regulation (EC) No 1520/2000 as regards products exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular the first subparagraph of Article 8(3) thereof,Whereas:(1) It is useful that special measures as foreseen in Commission Regulation (EC) No 825/2001 of 27 April 2001 laying down special measures derogating from Regulation (EC) No 800/1999 and Regulation (EC) No 1520/2000 as regards products exported in the form of goods not covered by Annex I to the Treaty(3) be brought in line with the common rules for the fixing in advance of refund rates.(2) The measures provided for in this Regulation are in line with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1In Article 1(2) of Regulation (EC) No 825/2001, the following subparagraph is added: "By way of derogation from the second subparagraph of Article 9(2) of Regulation (EC) No 1520/2000, where the system of advance fixing of the refund rate is applied, the rate in force on the day on which the application for advance fixing is lodged shall apply to goods exported during the extended period of validity of the refund certificate."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to all extended certificates.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 120, 28.4.2001, p. 5.